—Judgment, Supreme Court, New York County (Renee White, J.), rendered July 18, 1995, convicting defendant, after a jury trial, of three counts of criminal sale of a controlled substance in the third degree and one count of criminal possession of a controlled substance in the third degree, and sentencing him, as a second felony offender, to four concurrent terms of 6 to 12 years, unanimously affirmed.
We find that the jury’s credibility determinations are supported by the record and that the verdict was not against the weight of the evidence (People v Bleakley, 69 NY2d 490, 495).
Concur — Sullivan, J. P., Milonas, Rosenberger and Andrias, JJ.